Title: Abigail Adams to James Lovell, 19 August 1778
From: Adams, Abigail
To: Lovell, James



My dear Sir

Braintree, 19 August 1778



This Moment your favour of August the 6 is come to hand. My Heart reproaches me that I have not before this time told you that according to the Scotch Song “I had banishd all my Grief for I was sure the News was true and I was sure he’s well.”—Indeed Sir I have been so much absorbed in my own happiness and so selfish that I have scarcly thought of communicating it.
But a debt of gratitude is due to you who not with standing the weight of publick cares which must engrose all your hours, have frequently devoted those which Nature requires for repose, to the Benevolent purpose of giving ease and dissapating the fears and anxieties of your greatly obliged Friend. No additional proof was wanting to convince me that the Native Sensibility, tenderness and Benevolence of Mr. Lovell could suffer no alteration or dimunation, by any buisness or employment in which he could be engaged—that it is an innate principal and displays itself in every action of his life and of this he may be assured if it will give him any satisfaction that the happy talent he possesses in the Manifestation of those virtues will ever attach the fair Sex to him and in a perticuliar manner.

Portia

